              Case 4:19-cv-04281-KAW Document 21 Filed 04/22/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 SAVITH IYENGAR (CABN 268342)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 6        Fax: (415) 436-6748
          savith.iyengar@usdoj.gov
 7
   Attorneys for the United States of America
 8
                                    UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                          OAKLAND DIVISION
11
   UNITED STATES OF AMERICA,                   ) CASE NO. 4:19-cv-04281 KAW
12                                             )
          Plaintiff,                           ) STATUS REPORT AND [PROPOSED] ORDER
13                                             )
      v.                                       )
14                                             )
   BTC-e, a/k/a CANTON BUSINESS CORP.,         )
15                                             )
   and                                         )
16                                             )
   ALEXANDER VINNIK,                           )
17                                             )
          Defendants.                          )
18                                             )

19          Plaintiff United States of America (the “United States”) respectfully submits this status report
20 and proposed order pursuant to the Court’s Order dated February 24, 2021. ECF No. 19. The United

21 States continues to work diligently to serve defendants BTC-e, a/k/a Canton Business Corp., and

22 Alexander Vinnik (collectively, “Defendants”) abroad, and respectfully requests that the Court allow the

23 United States to file another status report in ninety (90) days regarding its efforts to complete service on

24 Defendants.

25          As the United States previously conveyed to the Court, Federal Rule of Civil Procedure 4(m)
26 exempts “service in a foreign country” from its time limits. ECF Nos. 10, 12, 14, 16, 18. Nevertheless,

27 the United States has been attempting to promptly serve Defendants abroad. After the United States

28 filed its complaint on July 25, 2019, and because Defendants were in Greece at that time, the United

     STATUS REPORT
     4:19-CV-04281 KAW                                1
              Case 4:19-cv-04281-KAW Document 21 Filed 04/22/21 Page 2 of 3




 1 States began the process of translating the complaint and summons into Greek under the Convention on

 2 the Service Abroad of Judicial and Extrajudicial Documents in Civil or Commercial Matters (“Hague

 3 Service Convention”). In January 2020, after the United States submitted a Request for Service Abroad

 4 of Judicial or Extrajudicial Documents required by the Hague Service Convention, but before the Greek

 5 Central Authority completed service, Defendant Vinnik was extradited to France. The United States

 6 began the process of re-translating the appropriate documents into French and effectuating service on

 7 Defendants in France.

 8          As of October 21, 2020, Defendant Vinnik was on trial in France, and the United States reported

 9 to the Court that the outcome of his trial may determine whether he remains in France or is extradited.

10 On or about December 7, 2020, Defendant Vinnik was convicted and sentenced to a prison term in

11 France. These developments affected the United States’ ability to complete service on Defendants,

12 however the United States expects to complete service through appropriate authorities. This process

13 remains ongoing. Accordingly, the Untied States respectfully requests that the Court allow it to file

14 another status report in ninety (90) days, or by July 19, 2021, regarding its efforts to serve Defendants.

15

16                                                        Respectfully submitted,

17
                                                          STEPHANIE M. HINDS
18                                                        Acting United States Attorney

19 Dated: April 20, 2021                          By:     /s/ Savith Iyengar
                                                          SAVITH IYENGAR
20                                                        Assistant United States Attorney

21

22

23

24

25

26

27 ///

28 ///

     STATUS REPORT
     4:19-CV-04281 KAW                               2
             Case 4:19-cv-04281-KAW Document 21 Filed 04/22/21 Page 3 of 3




 1                                       [PROPOSED] ORDER

 2         IT IS HEREBY ORDERED that plaintiff United States of America shall file a Status Report by

 3 July 19, 2021.

 4         SO ORDERED.                                            S DISTRICT
                                                               ATE           C
                                                              T
 5




                                                                                     O
                                                          S




                                                                                      U
                                                         ED




                                                                                       RT
                                                                               ED
                                                                          ORDER




                                                     UNIT
 6                                                            IT IS S
                                                                      O




                                                                                          R NIA
 7 Dated: _____________________,
                    April 22     2021                                           estmore




                                                     NO
                                                                         andis W
                                                               Judge K




                                                                                          FO
                                              HON. KANDIS A. WESTMORE




                                                      RT
 8




                                                                                      LI
                                              United States
                                                         E R Magistrate Judge




                                                         H




                                                                                     A
                                                                N          C
                                                                                  F
                                                                    D IS T IC T O
 9                                                                        R


10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER
     4:19-CV-04281 KAW                           1
